J-S38041-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              :      IN THE SUPERIOR COURT OF
                                           :            PENNSYLVANIA
                  Appellee                 :
                                           :
            v.                             :
                                           :
JOSE ANTONIO VALDES,                       :
                                           :
                  Appellant                :           No. 1665 MDA 2014

    Appeal from the Judgment of Sentence entered on August 29, 2014
              in the Court of Common Pleas of Perry County,
              Criminal Division, No. CP-50-CR-0000244-2012

BEFORE: WECHT, STABILE and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                            FILED JULY 29, 2015

      Jose Antonio Valdes (“Valdes”) appeals from the judgment of sentence

imposed following resentencing for his convictions of two counts each of

robbery (threat of serious bodily injury), robbery (taking property by force),

terroristic threats, unlawful restraint, and simple assault, and three counts of

theft by unlawful taking.1 We affirm.

      This Court previously set forth the relevant factual history:

            At approximately 8:15 a.m., [on] March 9, 2012, Charlotte
      Schlosman (“Schlosman”) and Mindy Group (“Group”) were
      working in the Dollar General Store in Marysville, Pennsylvania.
      N.T. Trial, 3/28/2013, at 19-20. The first customer of the day, a
      man later identified as Valdes, entered the store and purchased
      a drink. Id. at 23-24, 55. Schlosman recognized Valdes from
      his having shopped in the store on prior occasions. Id. at 24.
      After buying the drink, Valdes left the counter area and walked
      to the door. Id. at 56. Valdes returned to the checkout counter

1
  18 Pa.C.S.A. §§ 3701(a)(1)(ii); 3701(a)(1)(v); 2706(a)(1); 3902(a)(1),
2701(a)(3); 3921(a).
J-S38041-15


        area, pulled out what appeared to be a black semiautomatic
        handgun, and told Group he wanted the money out of the
        register. Id. at 57. The two women had a difficult time opening
        the cash drawer due to their nerves. Id. at 26, 57. Eventually,
        Schlosman, the assistant manager, used her key to open the
        register. Id. at 26. After taking the money, Valdes ordered the
        two women into the back of the store. Id. at 28. He repeatedly
        asked for the combination to the safe. Id. at 27-28. Valdes
        attempted to tape each woman’s hands behind her back, but
        could not because he could not find the beginning of the tape.
        Id. at 31. Eventually, Valdes broke the store phone and took
        each woman’s cell phone and keys and left. Id. at 31-32.

Commonwealth v. Valdes, 105 A.3d 790 (Pa. Super. 2014) (unpublished

memorandum at 2-3).

        Valdes was arrested and charged with numerous offenses.        A jury

found Valdes guilty of the above-mentioned crimes.            The trial court

sentenced Valdes to an aggregate sentence of ten to twenty years in prison.2

Valdes filed two Post-Sentence Motions, which were denied on May 20,

2013.

        On July 14, 2014, this Court affirmed the convictions, but vacated the

sentence based on Alleyne v. United States, 133 S. Ct. 2151 (2013), and

remanded for resentencing.        See Valdes, 105 A.3d 790 (unpublished

memorandum at 3-15). Upon remand, the trial court resentenced Valdes to

an aggregate prison term of six to fourteen years.      Valdes filed a timely

Notice of Appeal.

        Valdes raises the following issues on appeal:


2
 Relevantly, the trial court imposed mandatory minimum sentences under
42 Pa.C.S.A. § 9712.


                                   -2-
J-S38041-15


      1) Whether the [t]rial court erred when it applied a sentence for
         robbery threat of serious bodily injury[,] as the jury had not
         been asked to conclude that a firearm was present during the
         robbery[,] and without a jury concluding the presence of a
         firearm[,] there is insufficient evidence to establish a threat
         of serious bodily injury[?]

      2) Whether or not the [t]rial [c]ourt erred when it applied a
         sentence for (2) counts of robbery threat of serious bodily
         injury as the harm occurred in one singular event, at one
         singular time, at one singular location and[,] therefore[,]
         should merge[?]

      3) Whether or not the [t]rial [c]ourt abused its discretion by
         sentencing [Valdes] at the top end of the sentencing
         guidelines when the evidence demonstrates that [Valdes]
         was a model prisoner who has successfully availed himself of
         available measures to rehabilitate[,] and has a prior record
         score of 0[?]

      4) Whether or not the [trial] court committed reversible error
         by denying the Post-Sentence Motion[s] filed of record on
         September 5, 2014[?]

Brief for Appellant at 5-6 (some capitalization omitted).

      In his first claim, Valdes asserts that the evidence was insufficient to

support his robbery conviction. Id. at 12. Valdes argues that the jury had

not been asked to conclude that a firearm was present during the robbery.

Id. Valdes contends that without a jury finding the presence of a firearm,

there is insufficient evidence to establish a threat of serious bodily injury.

Id. at 13.

      Since Valdes is on direct appeal following remand for the limited

purpose of resentencing, we may not reach the merits of his first challenge.

See Commonwealth v. Anderson, 801 A.2d 1264, 1266 (Pa. Super. 2002)



                                  -3-
J-S38041-15


(stating that following remand for resentencing, the only issues subject to

appellate scrutiny are challenges to the sentence imposed on remand);

Commonwealth v. Lawson, 789 A.2d 252, 253 (Pa. Super. 2001) (stating

that “where a case is remanded to resolve a limited issue, only matters

related to the issue on remand may be appealed”).3

      In his second claim, Valdes argues that the trial court erred when it

imposed sentences on two counts of robbery (threat of serious bodily injury)

because the harm occurred in “one singular event, at one singular time, and

at one singular location.” Brief for Appellant at 13. Valdes contends that the

sentences for each count should merge.       Id.   Valdes contends that the

doctrine of merger should be applied equally when a defendant is convicted

of multiple crimes arising out of the same act, where all the crimes are equal

in degree. Id.

      “A claim that the trial court imposed an illegal sentence by failing to

merge sentences is a question of law. Accordingly, our standard of review is

plenary."   Commonwealth v. Williams, 958 A.2d 522, 527 (Pa. Super.

2008). Further, the merger doctrine provides that “[n]o crimes shall merge

for sentencing purposes unless the crimes arise from a single criminal act


3
  Even if we could address the merits of his claim, the above facts were
sufficient to support Valdes’s robbery convictions. Further, contrary to
Valdes’s argument, the presence of a firearm is not a necessary element for
robbery (threat of serious bodily injury). Rather, the jury must only find
that Valdes threatened the two store clerks or intentionally placed them in
fear of immediate serious bodily injury to sustain his conviction. See 18
Pa.C.S.A. § 3701(a)(1)(ii).


                                 -4-
J-S38041-15


and all of the statutory elements of the other offense are included in the

statutory elements of the other offense.” 42 Pa.C.S.A. § 9765.

      Here, we conclude that two distinct criminal acts resulted because

Valdes threatened Schlosman and Group separately by pointing his gun at

each of them and demanding money. Accordingly, the trial court properly

sentenced Valdes on two counts of robbery (threat of serious bodily injury).

See Commonwealth v. Rozplochi, 561 A.2d 25, 30 (Pa. Super. 1989)

(stating that “where a defendant threatens to inflict serious bodily injury on

two employees in order to effectuate a theft of property from their common

employer, the defendant may be convicted of two counts of robbery.”).

      In his third claim, Valdes challenges the discretionary aspects of his

sentence. Brief for Appellant at 14-15. Valdes asserts that his sentence is

manifestly excessive where Valdes has demonstrated himself to be a model

prisoner, rehabilitated himself, and had a prior record score of zero. Id. at

14.   Valdes contends that the trial court did not properly account for the

protection of the public and his rehabilitation needs. Id. at 14-15.

      “Challenges to the discretionary aspects of sentencing do not entitle an

appellant to review as of right.” Commonwealth v. Moury, 992 A.2d 162,

170 (Pa. Super. 2010).      Prior to reaching the merits of a discretionary

sentencing issue,

      [this Court conducts] a four-part analysis to determine: (1)
      whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify


                                  -5-
J-S38041-15


      sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s brief
      has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Moury, 992 A.2d at 170.

      Here, Valdes has failed to include the required concise statement

under Pa.R.A.P. 2119(f), and the Commonwealth objects to this omission.

Brief for Commonwealth at 5; see also Commonwealth v. Robinson, 931

A.2d 15, 19 (Pa. Super. 2007) (stating that if a defendant fails to include an

issue in his Rule 2119(f) statement, and the Commonwealth objects, then

the issue is waived and this Court may not review the claim).         Thus, we

cannot address Valdes’s sentencing claim.4

      In his fourth issue, Valdes baldly claims that his Post-Sentence Motions

were improperly denied.        Brief for Appellant at 15. Valdes merely

incorporates by reference his prior sentencing claims. It is well settled that


4
  Even if we addressed his sentencing claim, we would conclude that the trial
court did not abuse its discretion in imposing the sentence upon remand.
See Commonwealth v. Downing, 990 A.2d 788, 792 (Pa. Super. 2010)
(stating that “[s]entencing is vested in the discretion of the trial court, and
will not be disturbed absent a manifest abuse of that discretion.”). Here, the
trial court was informed by a pre-sentence investigation report. See Trial
Court Opinion, 12/22/14, at 9-10; see also Downing, 990 A.2d at 794
(stating that “where the trial court is informed by a pre-sentence report, it is
presumed that the court is aware of all appropriate sentencing factors and
considerations, and that where the court has been so informed, its discretion
should not be disturbed.”). The trial court also stated that Valdes’s actions
were “cold and calculating” based on the video footage and the victims were
clearly terrified by the incident. Id. at 10. The trial court also mentioned
Valdes’s drug addiction and that the rehabilitation efforts should continue in
prison. Id. Thus, the trial court did not abuse its discretion in imposing the
sentence.


                                  -6-
J-S38041-15


incorporation by reference “is an unacceptable   manner of appellate

advocacy[.]”   Commonwealth v. Briggs, 12 A.3d 291, 342 (Pa. 2011).

Thus, this claim is waived. Id. at 343.

     Judgment of sentence affirmed.

     Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/29/2015




                                 -7-